412 F.2d 229
William L. BARTON, Petitioner-Appellee,v.Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Respondent-Appellant.
No. 27185.
United States Court of Appeals Fifth Circuit.
July 1, 1969.
Rehearing Denied July 24, 1969.

Appeal from the United States District Court for the Middle District of Florida at Tampa; Joseph P. Lieb, Judge.
Robert R. Crittenden, Asst. Atty. Gen., Morton J. Hanlon, Asst. Atty. Gen., Lakeland, Fla., Earl Faircloth, Atty. Gen., Lakeland, Fla., for appellant.
Robert E. Jagger, Public Defender, Sixth Judicial Circuit, Carleton L. Weidemeyer, Clearwater, Fla., for appellee.
Before BELL and GOLDBERG, Circuit Judges, and ATKINS, District Judge.
PER CURIAM:


1
The basis of this appeal is asserted error in the conclusion of the district court, on a petition for writ of habeas corpus, that Florida must afford its petitioner-prisoner a new trial because of an absence of due process of law in his state trial. The holding rested on a denial of Sixth Amendment rights to compulsory process and the affective assistance of counsel through the suppression of witnesses by the sheriff of Pinellas County, Florida.


2
The findings of fact entered by the district court after a full evidentiary hearing as to the suppression of material witnesses are amply supported by the record. The conclusions of law are likewise supported. Cf. Brady v. Maryland, 1963, 373 U.S. 83, 83 S.Ct. 1194, 10 L. Ed.2d 215; Giles v. Maryland, 1967, 386 U.S. 66, 87 S.Ct. 793, 17 L.Ed.2d 737; Jackson v. Wainwright, 5 Cir., 1968, 390 F.2d 288; Barbee v. Warden, Md. Penitentiary, 4 Cir., 1964, 331 F.2d 842.


3
Affirmed.